Citation Nr: 0514536	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastroesophageal reflux disease (GERD) with hiatal 
hernia and reflux esophagitis, gastritis with history of 
peptic ulcer, diverticulosis with polyp removal and 
dysentery, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran's spouse and daughter




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the veteran's claim for an 
increased rating for his service-connected organic 
gastrointestinal disease with peptic ulcer.  The veteran 
perfected an appeal of this decision.  

Procedural history

The veteran served on active duty from September 1951 to 
October 1953.  He was a prisoner of war (POW) during the 
Korean Conflict from September 20, 1952 to September 3, 1953.  

The veteran filed a claim for entitlement to service 
connection for a stomach condition in November 1954 based on 
his POW experience.  In a March 1955 rating decision, the RO 
granted service connection for malnutrition, organic 
gastrointestinal (GI) disease and dysentery; a noncompensable 
(zero percent) disability rating was assigned, as no 
residuals were present at that time.  In a January 1989 
rating decision, the RO increased the veteran's service-
connected organic GI disease, including a peptic ulcer, to 10 
percent disabling under Diagnostic Code 7304.  

The veteran filed for an increased disability rating in 
January 2000.  In a May 2000 rating decision, the RO 
continued the veteran's 10 percent disability rating for 
service-connected organic GI disease with peptic ulcer.  The 
veteran filed a notice of disagreement with that decision in 
April 2001.  In a September 2001 statement of the case (SOC), 
the RO continued the veteran's 10 percent disability rating 
under Diagnostic Code 7346.  The veteran perfected his appeal 
with the timely submission of his substantive appeal in 
November 2001.  

Because he currently has difficulty with speech due to an 
unrelated ailment, the veteran's spouse and daughter 
testified on his behalf before the undersigned Veteran's Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in May 2005.  The transcript of the hearing 
is associated with the veteran's claims folder.

A motion to advance this case on the Board's docket has been 
granted by the undersigned.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2004).

Matters not on appeal

In a July 2004 rating decision, the RO denied service 
connection for ischemic heart disease.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

During the veteran's personal hearing in May 2005, his 
representative raised the issue of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance and/or being housebound.  See 38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2004).  This issue 
has not yet been addressed by the RO, and is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].




FINDINGS OF FACT

1.  The symptoms of the veteran's GI disability include a 
hiatal hernia, an abdominal ileus, abdominal pain, 
dehydration, emesis, constipation, diarrhea, rectal bleeding, 
malnutrition, weight loss, anemia, melena, gastritis, upper 
GI bleeding and indigestion.

2.  The medical and other evidence of record does not show 
that the veteran's service-connected GI disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
veteran's service-connected GI disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.112, 4.113, 
4.114, Diagnostic Code 7346 (2004).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
a service-connected GI disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.



The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2001 SOC and the July 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.

The veteran was sent a letter in November 2001, indicating 
that the RO was working on the evaluation of his service-
connected GI disability.  The letter asked the veteran to 
submit records from Metrohealth Medical Center and Kaiser 
Permanente himself or submit the appropriate release so that 
VA could obtain these private records on his behalf, as the 
veteran had indicated treatment from these facilities and 
they were not associated with his claims folder. 

More significantly, a letter was sent to the veteran in March 
2004 which were specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for an increased rating.  
Specifically, the letter stated: "To establish entitlement 
to an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  Thus, the March 2004 
letter, along with the September 2001 SOC and the July 2004 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the RO informed the veteran the RO was 
responsible for getting relevant records from any Federal 
agency.  The veteran was informed that "this may include 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  The RO also advised 
him that a VA medical examination would be provided if it was 
necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter informed the veteran that the RO was 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency, and that "this may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  The letter also stated "If there are private 
medical records which would support your claim, complete and 
return enclosed VA Form(s) 21-4142, Authorization and Consent 
to Release Information, for each health care provider so that 
we can obtain treatment information."  The letter further 
emphasized that the veteran must give enough information 
about these records so that the RO could request them from 
the person or agency who has them, and it was still the 
veteran's responsibility to ensure that the RO received all 
requested records that are not in the possession of a Federal 
department or agency.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter asked the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have additional evidence to submit, please do so . . . If you 
do not, we would appreciate a signed reply to that effect on 
the enclosed VA Form 21-4138, Statement in Support of 
Claim."  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the November 2001 and March 2004 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though the November 2001 letter requested a response within 
30 days and the March 2004 letter requested a response within 
60 days, the March 2004 letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his increased rating claim, which was by rating decision 
in May 2000.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  See 
VAOPGCPREC 7-04 [failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the November  2001 and March 2004 VCAA letters, and 
the claim was readjudciated with the application of the VCAA 
standard of review in the September 2001 SOC and the July 
2004 SSOC.  The veteran was provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VA notice.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Additionally, over the course of this appeal the veteran has 
been notified of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  In addition, the Board is of course cognizant of 
the veteran's age and physical condition and does not believe 
that a delay in adjudicating this claim would benefit either 
the veteran or VA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating it.  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained the veteran's VA and 
private treatment records.  The veteran was provided a VA 
medical examination in regards to his service-connected GI 
disability in August 2001, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran's spouse and daughter 
provided testimony on his behalf at a personal hearing held 
by means of video teleconferencing that was conducted before 
the undersigned Veterans Law Judge in May 2005.  Neither the 
veteran or his representative has indicated the existence of 
any other evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected GI disability under 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7346.  See 38 C.F.R. § 4.20 (2004) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous] and 38 C.F.R. § 4.27 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99"].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7346 is the same under both the old and new 
regulations.  The provision for weight loss under 38 C.F.R. 
§ 4.112 was changed; however, as discussed in the analysis 
below the change is irrelevant as the veteran the veteran 
qualifies for severe weight loss under both the old and new 
criteria.

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A VA esophagogastroduodenoscopy (EGD) report dated in October 
1999 revealed evidence of a hiatal hernia and possible 
Barrett's esophagus.  A colonoscopy completed in October 1999 
showed the presence of a single polyp, diverticulosis and 
internal hemorrhoids.  A gastric biopsy completed in May 2000 
evidenced chronic inflammation and edema.  A diagnosis of 
hiatal hernia was made.

In a March 2001 statement, R.D.F., M.D., indicated he 
performed an endoscopy on the veteran in November 2000 that 
"confirms the diagnosis of Barrett's Esophagus."

The veteran presented for a VA examination in August 2001.  
After a detailed medical history and physical examination, he 
was diagnosed with the following GI diseases: GERD with 
hiatal hernia and reflux esophagitis, gastritis, colon 
polyps, diverticulosis of the colon and internal hemorrhoids.

The veteran presented for a barium swallow at the VA in 
October 2001.  He was observed to have aspiration on thin 
liquid and nectar consistency barium, and there was 
difficulty in initiation of swallowing.  

A July 2002 VA outpatient record evidenced symptoms including 
diarrhea, constipation and blood in the rectum.  The record 
indicated that the veteran denied melena, abdominal pain and 
cramping.  The record also stated that the veteran had distal 
esophagitis, H. pylori gastritis and duodenitis, with therapy 
completed for H. pylori.  S.T.T., a gastroenterology fellow, 
reviewed the previous biopsies of record and refuted that the 
veteran had Barrett's esophagus.  His final diagnosis was 
GERD.

Blood testing in September 2002 showed anemia.

Records from Marymount Hospital show the veteran experiencing 
upper GI bleeding and vomiting in January 2003.  A February 
2003 ultrasound of the abdomen showed a mild generalized 
ileus with gas.  The veteran was diagnosed with abdominal 
ileus, abdominal pain and dehydration.  The veteran was also 
found to be anemic at that time.  The veteran presented again 
in October 2003 with abdominal pain, nausea and vomiting.

The veteran presented to St. Vincent Charity Hospital in 
October 2003 with abdominal pain and emesis.  An EGD revealed 
a hiatal hernia with esophagitis and confluent erythema and 
prepyloric edema.   

A February 2004 VA outpatient record shows the veteran's GERD 
evidenced symptoms of vomiting, constipation and 
malnutrition.

A February 2004 X-ray from St. Vincent Charity Hospital shows 
the veteran had a gaseous colonic distention and an ileus.  
Other treatment records from that facility a year earlier 
showed constipation, vomiting, anemia and upper GI bleeding

The veteran's spouse and daughter testified before the 
undersigned via video teleconferencing in May 2005.  The 
veteran's daughter, L.B., R.N., presented very helpful 
testimony in regards to the veteran's current GI disability 
picture.  She is currently the veteran's primary caretaker, 
checking in on him at least three times throughout the day.  
She testified that he is unable to get adequate nutrition due 
to reflux problems and difficulty with swallowing.  He 
condition requires use of a percutaneous endoscopic 
gastrostomy (PEG) tube for his diet, which consists solely of 
liquids.  The veteran has to be sitting upright in order to 
be fed, but because of his severe reflux problems and hiatal 
hernia, he is not able to ingest the appropriate amounts of 
liquids per day.  She also testified that he experiences 
heartburn and chest pain from reflux, indigestion, abdominal 
discomfort, constipation and diarrhea.  She indicated that 
the veteran had been vomiting, to the point where he was 
hospitalized on two occasions, and that he experienced anemia 
to the point that he almost need blood transfusions.  She 
also testified that the veteran had an ileus, or complete 
blockage in the intestinal tract.

A statement from G.V.T., M.D. dated May 2005 has been added 
to the record accompanied by waiver of RO consideration.  Dr. 
G.V.T. indicated that he is the veteran's primary care 
physician and that the veteran has many GI problems, stemming 
back to poor sanitary conditions from when the veteran was a 
POW.  
Dr. G.V.T. stated the veteran's hiatal hernia causes the 
following symptoms: "pain, pyrosis, substernal and 
epigastric distress, severe regurgitation, vomiting with 
aspiration, hematemesis, melena and subsequent anemia on 
various occurrences."  He also discussed the veteran's 
difficulty with nutritional intaking, which has resulted in a 
substantial weight loss.  He also noted that the veteran's 
"long-standing histories of Barrett's Esophagus, marginal 
ulcer and gastritis have also contributed to episodic 
vomiting, hematemesis, anemia, weight loss and totally 
debilitating situation."  Finally, Dr. G.V.T. noted that the 
veteran "also has several lower intestinal tract symptoms 
including lower abdominal pain, melena, chronic constipation 
and alternating diarrhea."  

Analysis

The veteran seeks an increased disability rating for his 
service-connected gastroesophageal reflux disease (GERD) with 
hiatal hernia and reflux esophagitis, gastritis with history 
of peptic ulcer, diverticulosis with polyp removal and 
dysentery.  This disability is currently evaluated as 10 
percent disabling under Diagnostic Codes 7399-7346.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical and other evidence of record makes it clear that 
the veteran has numerous significant GI symptoms encompassing 
a number of diagnoses.  The RO has combined the GI disability 
into one 10 percent rating under Diagnostic Code7346.  

Ordinarily, under VA regulations separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2004); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, under VA 
regulations specific to gastrointestinal disease, only one GI 
diagnostic code is available to the veteran to account for 
the totality of his GI disability picture.  See 38 C.F.R. 
§ 4.113 (2004).  
Thus, the assignment of separate disability ratings for the 
veteran's various GI disorders is prohibited under 38 C.F.R. 
§ 4.113 (2004).  The diagnostic codes that are potentially 
applicable to the veteran's disability are specifically noted 
as representing disabilities that "do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding."  
See 38 C.F.R. §§ 4.14, 4.113,4.114 (2004).  Therefore, only 
one disability rating is available for the veteran's various 
GI disabilities.

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7346, which allows for a 
maximum 60 percent rating, is the most appropriate diagnostic 
code by which to evaluate the veteran's GI disability.  

The veteran could be rated under Diagnostic Code 7319 
[irritable colon syndrome]; however, the maximum rating under 
that particular code is 30 percent.  The veteran also has 
evidence of gastritis, which brings Diagnostic Code 7307 
[gastritis, hypertrophic] into consideration; however, the 
veteran's symptomatology would not allow for a 60 percent 
rating as is the case under Diagnostic Code 7346.  Also for 
consideration is Diagnostic Code 7322 [dysentery, bacillary].  
That code instructs to rate under Diagnostic Code 7323 
[colitis, ulcerative], under which the veteran would not 
qualify for an increased disability rating.  The veteran's 
diverticulitis could be rated under Diagnostic Code 7327; 
however, that code instructs to rate under irritable colon 
syndrome, and as discussed above is not beneficial to the 
veteran.

Schedular rating

As discussed in the law and regulations section above, to 
warrant a 60 percent disability rating under Diagnostic Code 
7346, the evidence must show pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  Sixty percent is the maximum disability rating under 
Diagnostic Code 7346.

The evidence of record shows the veteran experiencing pain 
and vomiting to such a severe extent that he was hospitalized 
in January 2003 and twice in October 2003.  Dr. G.V.T. 
indicated in his May 2005 statement that the veteran's 
gastric residuals "have inhibited his nutritional intake," 
which has "resulted in a substantial weight loss, in that 
[the veteran's] baseline weight was 178 and [the veteran] now 
weighs 136 pounds."  This qualifies as a substantial weight 
loss, as it is a loss of more than 20 percent of the 
veteran's baseline weight sustained for a period over three 
months.  See 38 C.F.R. § 4.112 (both prior and subsequent to 
July 2, 2001).  Dr. G.V.T. and the veteran's daughter, who is 
also his primary caretaker, have confirmed that the veteran 
has melena, and anemia was noted in VA blood testing from 
September 2002 and confirmed by Dr. G.V.T.  

The Board observes in passing that service connection is in 
effect for malnutrition, and a noncompensable disability 
rating has been assigned effective October 26, 1954, due to 
the veteran's POW experiences in Korea.  The record on appeal 
makes it clear that the veteran's current weight loss is 
related, not to the service-connected malnutrition but to the 
service-connected GI disorder.  The Board has therefore taken 
the veteran's weight loss into consideration in evaluating 
the GI disorder.  
See the hearing transcript, page 13.

In short, according to the medical evidence of record, there 
are GI symptoms of the type and degree contemplated under 
Diagnostic Code 7346 for a 60 percent rating. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the September 2001 SOC the RO included recitation of the 
regulation for an extraschedular rating and subsequently 
consider the applicability of such to the veteran's claim.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Though undoubtedly severe, there is no evidence of an unusual 
clinical picture, symptoms which are out of the ordinary, or 
any other factor which could be characterized as exceptional 
or unusual regarding the veteran's GI disability.  
The veteran's treating physicians, the August 2001 VA 
examiner and even the veteran's current treating physician 
Dr. G.V.T. did not indicate that the veteran's GI disability 
itself is in any way out of the ordinary clinically.  It does 
appear that the GI disability is made more difficult to deal 
with because of the veteran's other medical problems, in 
particular a debilitating neurological disorder, but this is 
not a reason to assign extraschedular disability.  

The veteran was hospitalized for short periods due to 
problems with vomiting and upper GI bleeding in 2003; 
however, this seems to have been isolated and has not 
recurred.  This does not amount to the "frequent periods of 
hospitalization" necessary for application of extraschedular 
standards.  

With respect to interference with employment, the veteran has 
been retired since 1983.  Following service the veteran 
worked as a firefighter for almost 27 years.  He is currently 
almost 75 years old.  The veteran has not contended that his 
GI problems have interfered in his ability to work.  When he 
applied for an increased disability rating in November 1981 
he indicated that he had to retire due to stress.  
[Service connection is in effect due to panic reaction with 
anxiety and PTSD due to the veteran's military experiences.]

In short, there is no indication in the evidence that the 
veteran's GI problems would markedly interfere with his 
ability to work beyond the level which is contemplated by the 
60 percent rating now assigned by the Board.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent disability rating is 
appropriate.  The benefit sought on appeal is allowed.  


ORDER

Entitlement to an increased evaluation of 60 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
reflux esophagitis, gastritis with history of peptic ulcer, 
diverticulosis with polyp removal and dysentery is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


